Exhibit 10.9

 

AMENDMENT NO. 1

 

AMENDED AND RESTATED

MORTGAGE BANKING SERVICES AGREEMENT

 

Amendment No. 1 to Amended and Restated Mortgage Banking Services Agreement,
dated as of May 25, 2017 (the “Amendment”), by and between PennyMac Loan
Services, LLC, a Delaware limited liability company (the “Service Provider”),
and PennyMac Corp., a Delaware corporation (the “Company”).

 

RECITALS

WHEREAS, the Service Provider and the Company are parties to that certain
Amended and Restated Mortgage Banking Services Agreement, dated as of September
12, 2016 (the “Existing MBS Agreement” and, as amended by this Amendment, the
“MBS Agreement”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Existing MBS Agreement.

WHEREAS, the Service Provider and the Company have agreed, subject to the terms
and conditions of this Amendment, that the Existing MBS Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing MBS
Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Service Provider and the Company hereby agree that the
Existing MBS Agreement is hereby amended as follows:

SECTION 1.Amendment. Section 4.05(a) of the Existing MBS Agreement is hereby
amended by deleting it in its entirety and replacing it with the following
language:

(a)The Service Provider shall indemnify the Company, its directors, officers,
employees and agents and hold them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
by reason of the Service Provider’s (i) willful misfeasance, bad faith or gross
negligence in the performance of its duties under this Agreement, (ii) reckless
disregard of its obligations or duties under this Agreement, (iii) breach of its
representations or warranties under this Agreement, (iv) gross negligence in the
performance of its duties under any agreement with a Correspondent pursuant to
which it performs underwriting services relating to a Mortgage Loan purchased by
the Company and where such Mortgage Loan is subject to a repurchase or indemnity
claim from one of the Company’s investors as a result of such gross negligence,
or (v) exercise of its rights under Section 3.04 or use of the “net funding”
mechanism provided under Section 3.07 of this Agreement, in either case without
regard to any action, inaction or fault of any kind on the part of the Service
Provider or the Company. For the purposes of this Section 4.05, the term “gross
negligence” shall include any ordinary negligence to the extent systemic in
nature or otherwise occurring on a regular basis.

 

1

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

SECTION 2.Conditions Precedent. This Amendment shall become effective as of the
date first set forth above (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

2.1Delivered Documents. On the Amendment Effective Date, each party shall have
received the following documents, each of which shall be satisfactory to such
party in form and substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Service Provider and the Company; and

(b)such other documents as such party or counsel to such party may reasonably
request.

SECTION 3.Representations and Warranties. Each party represents that it is in
compliance in all material respects with all the terms and provisions set forth
in the Existing MBS Agreement on its part to be observed or performed.

SECTION 4.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MBS Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 5.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7.Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing MBS
Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]




2

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

The Service Provider:

PENNYMAC LOAN SERVICES, LLC

 

 

 

By:

/s/ Douglas Jones

 

 

Name: 

Douglas Jones

 

 

Title:

President

 

The Company:

PENNYMAC CORP.

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name: 

Andrew S. Chang

 

 

Title:

Senior Managing Director and
Chief Financial Officer

 

3

 